—In an action for a divorce and ancillary relief, the plaintiff wife appeals from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated June 23, 1997, which granted the defendant husband’s motion to dismiss, as time-barred, the third cause of action which was to rescind the parties’ antenuptial agreement.
Ordered that the order is affirmed, with costs.
The third cause of action of the complaint was to rescind the parties’ antenuptial agreement dated March 5, 1982. The husband moved to dismiss that cause of action as time-barred by the six-year Statute of Limitations because the action was not commenced until December 1996 (see, Djavaheri-Saatchi v Djavaheri-Saatchi, 236 AD2d 583; Anonymous v Anonymous, 233 AD2d 350). The wife contended that the cause of action was not time-barred because the Statute of Limitations was tolled by duress.
When duress is part of the cause of action alleged, the Statute of Limitations is tolled until the duress terminates, as such conduct is considered a continuing wrong (see, Zoe G. v Frederick F. G., 208 AD2d 675). Viewing the evidence in a light most favorable to the wife, she has not met her burden of demonstrating such continuing duress as would toll the running of the Statute of Limitations. Rosenblatt, J. P., Sullivan, Altman and Luciano, JJ., concur.